DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 12/20/2019.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and

(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A computer-implemented method to reparameterize a physical design problem using machine learning, the method comprising: 
obtaining, by a computing system comprising one or more computing devices, data descriptive of a design space for a physical design problem, wherein the design space is parameterized by a first set of parameters; 
reparameterizing, by the computing system, the design space for the physical design problem with a machine-learned model that comprises a second set of parameters, wherein reparameterizing, by the computing system, the design space comprises configuring the machine-learned model to generate proposed solutions for the physical design problem associated with the design space; 
for each of a plurality of iterations: 
providing, by the computing system, an input to the machine-learned model comprising the second set of parameters to produce a proposed solution; 
applying, by the computing system, one or more design constraints to the solution to create a constrained solution within the design space, wherein the constrained solution is expressed according to the first set of parameters of the design space; 
generating, by the computing system and using a physical model, a physical outcome associated with the constrained solution;
 evaluating, by the computing system, the physical outcome using an objective function; and 
updating, by the computing system, at least one of the second set of parameters based on a gradient of the objective function; and 
after the plurality of iterations, 
outputting, by the computing system, an optimized version of the machine-learned model that is trained to create an optimal physical design for the physical design problem.

reparameterizing, by the computing system, the design space for the physical design problem with a machine-learned model that comprises a second set of parameters, wherein reparameterizing, by the computing system, the design space comprises configuring the machine-learned model to generate proposed solutions for the physical design problem associated with the design space” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).

The limitation of “providing, by the computing system, an input to the machine-learned model comprising the second set of parameters to produce a proposed solution” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

The limitation of “applying, by the computing system, one or more design constraints to the solution to create a constrained solution within the design space, wherein the constrained solution is expressed according to the first set of parameters of the design space” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

The limitation of “generating, by the computing system and using a physical model, a physical outcome associated with the constrained solution” alone or in combination, under its 

The limitation of “evaluating, by the computing system, the physical outcome using an objective function” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

The limitation of “updating, by the computing system, at least one of the second set of parameters based on a gradient of the objective function” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “obtaining”, and “outputting”. 

These additional elements must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. The additional element of “obtaining” is insignificant pre-solution activity (i.e. data gathering) since it is recited at high-level of generality.



Further, claim 1 recites computing system. This component is recited at high level generality (e.g. a generic computer elements for performing generic computer functions) such that it amounts to no more than mere application of the judicial exception using generic computer components.

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of physical design problem, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to physical design beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular 

The additional element of “obtaining”, as discussed above, is insignificant pre-solution activity (i.e. data gathering) since it is recited at high-level of generality (see MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions).

The “output” limitation, as discussed above, represents mere data output and is nominal or tangential addition to the claim. Further, this element is well-understood, routine and conventional (See: MPEP 2106.05(d)(II), “presenting offers and gathering statistics”).

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the input to the machine-learned model is included in the second set of parameters and is updated based on the gradient of the objective function, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept. 



With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the design space comprises a grid, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 4, wherein the grid includes a plurality of linear finite elements within a discretized domain, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 5, wherein each respective linear finite element in the plurality of linear finite elements 

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the design constraints represent a numerical range into which respective values of the proposed solution are normalized, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the machine-learned model is a convolutional neural network, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the one or more design constraints are differentiable, is an abstract idea because it is directed to a mathematical concept.



With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the objective function is a scalar loss function, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 12, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, wherein updating the second set of parameters based on a gradient of the objective function comprises: performing gradient descent on the second set of parameters, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 13, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than 

With respect to claim 14, similar analysis as claim 1 applied. Further, claim 14 recites processor, and a memory. These components are recited at high level generality (e.g. a generic computer elements for performing generic computer functions) such that they amount to no more than mere application of the judicial exception using generic computer components.

With respect to claims 15-17, similar analysis as claims 2, 10, and 11, applied.

With respect to claim 18, similar analysis as claim 1 applied.

With respect to claims 19-20, similar analysis as claims 2, and 10 applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0214370 issued to Olhofer et al in view of US Patent No. 6,606,612 issued to Rai et al.

1. Olhofer et al discloses a computer-implemented method to reparameterize a physical design problem using machine learning, the method comprising: 
obtaining, by a computing system comprising one or more computing devices, data descriptive of a design space for a physical design problem, wherein the design space is parameterized by a first set of parameters (see: par [0018] the word “design” can mean any kind of decision making regarding the shape or composition of a physical structure or object, the design is represented by parameters referred as design variable; par [0022] a design variable can hence e.g. be a binary value or a threshold value can be calculated or be predetermined; par [0044] the optimization can consist of two phases, phase one can be a dual process comprising a first (or outer) optimization process, e.g. a machine learning or stochastic optimization, generating update strategies to a second (or inner) optimization process, the 
reparameterizing, by the computing system, the design space for the physical design problem with a machine-learned model that comprises a second set of parameters (See: par [0043] a computer-assisted method for the topology optimization of the design of physical bodies; par [0044] the optimization can consist of two phases, phase one can be a dual process comprising a first (or outer) optimization process, e.g. a machine learning or stochastic optimization, generating update strategies to a second (or inner) optimization process, the second process can be a topology optimization which is initialized by the outer process and uses the update strategies provided by the first process for the material redistribution), wherein reparameterizing, by the computing system, the design space comprises configuring the machine-learned model to generate proposed solutions for the physical design problem associated with the design space (See: par [0081] Fig. 5 shows a schematic description of the update strategy with in and output, since all inputs refer only to a local part of the design can be considered as local information; par [0082]the functional relation by which an update strategy is represented, based on such local information and can be expressed by a model, e.g. by an artificial neural network, here, the outer process applies an optimization or learning method to improve the weights of the neural network depending on the feedback from the inner loop); 
providing, by the computing system, an input to the machine-learned model comprising the second set of parameters to produce a proposed solution (see: par [0044] the optimization can consist of two phases, phase one can be a dual process comprising a first (or outer) 
applying, by the computing system, one or more design constraints to the solution to create a constrained solution within the design space, wherein the constrained solution is expressed according to the first set of parameters of the design space (See: par [0075] based on the quality function and the constraints the performance of the structure is evaluated, if the structure satisfies the convergence criterion, e.g. when the optimization objectives/constraints is/are met, the outer process is stopped as well (S106); par [0076] otherwise the results of the structure evaluation are used as feedback to evaluate the quality of the set of update strategies provided); 
generating, by the computing system and using a physical model, a physical outcome associated with the constrained solution (See: par [0075] based on the quality function and the constraints the performance of the structure is evaluated, if the structure satisfies the convergence criterion, e.g. when the optimization objectives/constraints is/are met, the outer process is stopped as well (S106) and generating final update strategy S106); 
evaluating, by the computing system, the physical outcome using an objective function (See: par [0075] based on the quality function and the constraints the performance of the structure is evaluated, if the structure satisfies the convergence criterion, e.g. when the optimization objectives/constraints is/are met, the outer process is stopped as well (S106)); and 

Olhofer et al does not specify plurality of iterations; gradient of the objective function and outputting optimized version of the machine-learned model that is trained to create an optimal physical design for the physical design problem.
Rai et al discloses plurality of iterations (See: col. 9 lines 44-47, a particular design may require many iterations before the optimal solution is obtained); gradient of the objective function (See: Col. 1 line 66 through Col. 2 line 5, the designer with the gradient of the objective function that is being minimized in order to obtain the optimal design; Col. 2 lines 15-17, sensitivity derivative-based method typically require many aerodynamic solutions be obtained in order to compute the gradient of the objective function) and outputting optimized version of the machine-learned model that is trained to create an optimal physical design for the physical design problem (See: Abstract, the present invention handles design problems with many more parameters than would be possible using neural networks alone and permits a designer to rapidly perform a variety of trade-off studies before arriving at the final design; Fig. 5 shows output of final optimized design; Fig. 6 illustrates output of optimized design).


It would have been obvious before the effective filing date to combine the aerodynamics design optimization as taught by Rai et al to the optimization of the design of physical bodies of Olhofer et al would be to perform a variety of trade-off studies before arriving at the final design (Rai et al, Col. 3 lines 55-58).

3. Rai et al discloses the computer-implemented method of claim 1, wherein a derivative of the objective function with respect to the physical model is directly computable or estimatable (See: Col. 2 lines 15-17, sensitivity derivative based method typical require that many 
It would have been obvious before the effective filing date to combine the aerodynamics design optimization as taught by Rai et al to the optimization of the design of physical bodies of Olhofer et al would be to perform a variety of trade-off studies before arriving at the final design (Rai et al, Col. 3 lines 55-58).

4. Olhofer et al discloses the computer-implemented method of claim 1, wherein the design space comprises a grid (See: par [0017] one type of topology optimization uses a discretized version of the design space which usually is equal to the computational grid used for the finite element analysis (FEA) of the structure).  

5. Olhofer et al discloses the computer-implemented method of claim 4, wherein the grid includes a plurality of linear finite elements within a discretized domain (See: par [0017] one type of topology optimization uses a discretized version of the design space which usually is equal to the computational grid used for the finite element analysis (FEA) of the structure; par [0049] a structural analysis may be performed using e.g. a finite element analysis on an optimized physical object).  

7. Rai et al discloses the computer-implemented method of claim 1, wherein the design constraints represent a numerical range into which respective values of the proposed solution are normalized (See: Col. 10 lines 36-45, the pressure amplitude is used as a measure of the 
It would have been obvious before the effective filing date to combine the aerodynamics design optimization as taught by Rai et al to the optimization of the design of physical bodies of Olhofer et al would be to perform a variety of trade-off studies before arriving at the final design (Rai et al, Col. 3 lines 55-58).

8. Olhofer et al discloses the computer-implemented method of claim 1, wherein the machine-learned model is a convolutional neural network (See: par [0044] the optimization can consist of two phases, phase one can be a dual process comprising a first (or outer) optimization process, e.g. a machine learning or stochastic optimization; par [0084] in order perform the calculations required in the optimization process/the dual process, the invention may use and include processing means and/or apply neural networks to represent the update strategies).  

9. Olhofer et al discloses the computer-implemented method of claim 1, wherein the one or more design constraints are differentiable (See: par [0075] based on the quality function and the constraints the performance of the structure is evaluated).  

10. Olhofer et al discloses the computer-implemented method of claim 1, further comprising performing the method of claim 1 for multiple distinct physical design problems, wherein each distinct physical design problem is associated with a distinct machine-learned model (see: par [0044] the optimization can consist of two phases, phase one can be a dual process comprising 
12. Rai et al discloses the computer-implemented method of claim 1, wherein updating the second set of parameters based on a gradient of the objective function comprises: performing gradient descent on the second set of parameters (See: Col. 1 line 66 through Col. 2 line 5, the designer with the gradient of the objective function that is being minimized in order to obtain the optimal design).  
It would have been obvious before the effective filing date to combine the aerodynamics design optimization as taught by Rai et al to the optimization of the design of physical bodies of Olhofer et al would be to perform a variety of trade-off studies before arriving at the final design (Rai et al, Col. 3 lines 55-58).

13. Olhofer et al discloses the computer-implemented method of claim 1, wherein the physical outcome measures a displacement of the constrained solution when used as input to the physical model (See: par [0079] The local information in this example are the displacement of elemental nodes and the design variable xj).  

As per Claims 14-16, and 18-20: The instant claims recite substantially same limitation as the above rejected claims 1, ,2, and 10, and therefore rejected under the same rationale.

Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olhofer et al and Rai et al  as applied to claims above, and further in view of H. Zhu, J. Hale, E. Zhou, “Optimizing Conditional Value-At-Risk via Gradient –Based Adabtive Stochastic Search” pgs. 726-737, 2016 IEEE.

6. Olhofer et al discloses plurality of linear finite elements (See: par [0017] one type of topology optimization uses a discretized version of the design space which usually is equal to the computational grid used for the finite element analysis (FEA) of the structure; par [0049] a structural analysis may be performed using e.g. a finite element analysis on an optimized physical object). 
Neither Olhofer et al nor Rai et al discloses density of material.
Zhu et al discloses density of material (See: pg. 728 paragraph one, positive and continuous probability density function).
It would have been obvious before the effective filing date to combine the Gadient-based optimization as taught by Zhu et al to the optimization of the design of physical bodies of Olhofer et al would be to adaptively reduce the number of samples needed to estimate the CVaR at each iteration, and improves the overall efficiency of the alogrithm (Zhu et al, Abstract).

11. Zhu et al discloses the computer-implemented method of claim 1, wherein the objective function is a scalar loss function (See: pg. 727 paragraph one, scalar loss function).  
obvious before the effective filing date to combine the Gadient-based optimization as taught by Zhu et al to the optimization of the design of physical bodies of Olhofer et al would be to adaptively reduce the number of samples needed to estimate the CVaR at each iteration, and improves the overall efficiency of the algorithm (Zhu et al, Abstract).

As per Claim 17: The instant claims recite substantially same limitation as the above rejected claim 11, and therefore rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        01/06/2022